Case 17-14461-JDW          Doc 48     Filed 06/23/20 Entered 06/23/20 15:22:30               Desc Main
                                     Document      Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF MISSISSIPPI

IN RE: TRACIE BELL                                                      CHAPTER 13

DEBTOR                                                                  CASE NO. 17-14461 JDW

               RESPONSE TO TRUSTEE’S MOTION TO DISMISS [DKT. NO. 47]

        COMES NOW, Tracie Bell, by and through her attorney of record and in response to the

Trustee’s Motion To Dismiss and would show as follows:

        Debtor’s attorney has been unable to reach the Debtor about her delinquency and requests a

hearing be set here on.

        WHEREFORE, PREMISES CONSIDERED, this Court prays for such other relief, general or

specific.

                                                RESPECTFULLY SUBMITTED,

                                                /s/ Karen B. Schneller
                                                KAREN B. SCHNELLER, MSB #6558
                                                ATTORNEY AT LAW
                                                POST OFFICE BOX 417
                                                HOLLY SPRINGS, MISSISSIPPI 38635
                                                (662) 252-3224

                                     CERTIFICATE OF SERVICE

        I, Karen B. Schneller, Attorney for Debtor, do hereby certify that I have this day forwarded, a
true and correct copy of the above and foregoing Response To Motion To Dismiss to the Debtor, either
by electronic means or by United States Mail to the following:

Locke Barkley
Chapter 13 Trustee
6360 I-55, Suite 140
Jackson, Mississippi 39211

U.S. Trustee
501 East Court Street, Suite 6-430
Jackson, Mississippi 39269

        This the 23rd day of June, 2020.

                                                /s/ Karen B. Schneller
                                                KAREN B. SCHNELLER
